FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILFREDO ALVARADO-ALVARADO,                      No. 09-73617

               Petitioner,                       Agency No. A070-179-788

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Wilfredo Alvarado-Alvarado, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Alvarado-Alvarado’s

motion to reopen because he failed to show that personal service of his Order to

Show Cause containing his hearing information was insufficient to provide him

with notice of that hearing. See 8 U.S.C. § 1252(b) (repealed 1996). Additional

notice provisions relevant to juveniles do not apply to Alvarado-Alvarado because

he was not under eighteen years of age at the time the order was served. See 8

C.F.R. § 242.24 (1993); see also Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1157

(9th Cir. 2004).

      We lack jurisdiction to consider Alvarado-Alvarado’s contention that the

Order to Show Cause was invalidated by his lack of address because he did not

raise that issue to the Board of Immigration Appeals. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      We do not consider Alvarado-Alvarado’s remaining contentions because the

denial of his motion to reopen is dispositive on all forms of relief sought.

      PETITION FOR REVIEW DENIED.




                                           2                                   09-73617
3   09-73617